Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Qionghua Weng, Applicant Patent Agent on November 29, 2021.

Claims 1, 15 and 22 have been amended as shown below:
Claim 1 is amended as follows:
“A vehicle-borne payment method implemented by a hardware device, the hardware device being a vehicle-borne payment device, comprising:
receiving, by the hardware device, a vehicle-borne payment request sent by a vehicle requesting a vehicle-borne payment, wherein the vehicle-borne payment request comprises identification information of the vehicle; 
determining, by the hardware device, that the vehicle is a registered vehicle, and then acquiring, by the hardware device, N pieces of driving attribute data of the vehicle within a current time period, according to the identification information of the vehicle, wherein the current time period is a time period that the driving attribute data has been acquired continuously before the vehicle-borne payment request is received, N being an integer greater than 1; 
acquiring M vehicle driving strategies of the vehicle created according to N 
when a length of the current time period is shorter than a preset length, determining that an evaluation of a risk level corresponding to the vehicle-borne payment request is unsuccessful and rejecting the vehicle-borne payment request; 

determining that multiple pieces of the N pieces of driving attribute data in the current time period satisfy preset time lengths specified by corresponding driving strategies; 
obtaining, from the M vehicle driving strategies, multiple driving strategies respectively corresponding to the multiple pieces of driving attribute data in the current time period; 
determining reference strategy values in the corresponding multiple driving strategies according to the multiple pieces of driving attribute data; 
determining a sum of the reference strategy values as a risk parameter value; and 
determining the risk level by comparing the risk parameter value with a high-risk level threshold and a low-risk level threshold; 
transmitting, by the hardware device, the vehicle-borne payment request and the risk level to the transaction platform; and 
determining, by the transaction platform, whether to accept the vehicle-borne payment request and/or make the vehicle-borne payment between the vehicle and the transaction platform according to the risk level.

Claim 15 is amended as follows:
“An electronic device that communicates between a vehicle and a transaction platform, comprising:
a processor, a memory, a transceiver, and a bus interface, the processor, the memory, and the transceiver being connected with each other via the bus interface, wherein;
the transceiver is considered to receive a vehicle-borne payment request sent by the vehicle requesting a vehicle-borne payment, wherein the vehicle-borne payment request comprises identification information of the vehicle; 
the processor is configured to read and execute programs stored in the memory:
	to determine that the vehicle is a registered vehicle, and then obtain N pieces of driving attribute data of the vehicle within a current time period, according to the identification 
to acquire M vehicle driving strategies of the vehicle created according to N 
to determine, when a length of the current time period is shorter than a preset length, that an evaluation of a risk level corresponding to the vehicle-borne payment request is unsuccessful and to reject the vehicle-borne payment request; and 
to determine, when the length of the current time period is not shorter than the preset length, the risk level corresponding to the vehicle-borne payment request according to the N pieces of driving attribute data within the current time period and the M vehicle driving strategies, including:
determining that multiple pieces of the N pieces of driving attribute data in the current time period satisfy preset time lengths specified by corresponding driving strategies; 
obtaining, from the M vehicle driving strategies, multiple driving strategies respectively corresponding to the multiple pieces of driving attribute data in the current time period; 
determining reference strategy values in the corresponding multiple driving strategies according to the multiple pieces of driving attribute data; 
determining a sum of the reference strategy values as a risk parameter value; and 
determining the risk level by comparing the risk parameter value with a high-risk level threshold and a low-risk level threshold; 
the memory is configured to store one or more executable programs, and data for use by the processor in operation; 
the transceiver is further configured to transmit the vehicle-borne payment request and the risk level to the transaction platform so that the transaction platform determines whether to accept the vehicle-borne payment request, according to the risk level; and
the bus interface is configured to provide at least one interface.                                                                                                                                                                                                     
Claim 22 is amended as follows:
“A non-transitory computer readable storage medium storing computer instructions thereon configured to cause a hardware device including a computer to perform a vehicle-borne payment method comprising: 
receiving, by the hardware device, a vehicle-borne payment request sent by a vehicle requesting a vehicle-borne payment, wherein the vehicle-borne payment request comprises identification information of the vehicle; 
determining, by the hardware device, that the vehicle is a registered vehicle, and then acquiring, by the hardware device, N pieces of driving attribute data of the vehicle within a current time period, according to the identification information of the vehicle, wherein the current time period is a time period that the driving attribute data has been acquired continuously before the vehicle-borne payment request is received, N being an integer greater than 1; 
acquiring M vehicle driving strategies of the vehicle created according to N pieces of driving attribute data within a preset time period after the vehicle applies for registration, the M driving strategies reflecting driving habits of an owner of the vehicle, M being greater than or equal to N; 
when a length of the current time period is shorter than a preset length, determining that an evaluation of a risk level corresponding  to the vehicle-borne payment request is unsuccessful and rejecting the vehicle-borne payment request; 
when the length of the current time period is not shorter than the preset length, determining, by the hardware device, the risk level corresponding to the vehicle-borne payment request, according to the N pieces of driving attribute data within the current time period, and the M driving strategies, including:
determining that multiple pieces of the N pieces of driving attribute data in the current time period satisfy preset time lengths specified by corresponding driving strategies; 
obtaining, from the M vehicle driving strategies, multiple driving strategies respectively corresponding to the multiple pieces of driving attribute data in the current time period; 
determining reference strategy values in the corresponding multiple driving strategies according to the multiple pieces of driving attribute data
determining a sum of the reference strategy values as a risk parameter value; and 
determining the risk level by comparing the risk parameter value with a high-risk level threshold and a low-risk level threshold; 
transmitting, by the hardware device, the vehicle-borne payment request and the risk level to the transaction platform; and 
determining, by the transaction platform, whether to accept the vehicle-borne payment request and/or make the vehicle-borne payment between the vehicle and the transaction platform according to the risk level.

REASONS FOR ALLOWANCE
	Claims 1, 3-7, 15, 17-22, 24, 26 and 28-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to fairly teach or suggest the limitations of (as seen in Claim 1):
“receiving, by the hardware device, a vehicle-borne payment request sent by a vehicle requesting a vehicle-borne payment, wherein the vehicle-borne payment request comprises identification information of the vehicle; 
determining, by the hardware device, that the vehicle is a registered vehicle, and then acquiring, by the hardware device, N pieces of driving attribute data of the vehicle within a current time period, according to the identification information of the vehicle, wherein the current time period is a time period that the driving attribute data has been acquired continuously before the vehicle-borne payment request is received, N being an integer greater than 1; 
acquiring M vehicle driving strategies of the vehicle created according to N 
when a length of the current time period is shorter than a preset length, determining that an evaluation of a risk level corresponding to the vehicle-borne payment request is unsuccessful and rejecting the vehicle-borne payment request; 

determining that multiple pieces of the N pieces of driving attribute data in the current time period satisfy preset time lengths specified by corresponding driving strategies; 
obtaining, from the M vehicle driving strategies, multiple driving strategies respectively corresponding to the multiple pieces of driving attribute data in the current time period; 
determining reference strategy values in the corresponding multiple driving strategies according to the multiple pieces of driving attribute data; 
determining a sum of the reference strategy values as a risk parameter value; and 
determining the risk level by comparing the risk parameter value with a high-risk level threshold and a low-risk level threshold; 
transmitting, by the hardware device, the vehicle-borne payment request and the risk level to the transaction platform; and 
determining, by the transaction platform, whether to accept the vehicle-borne payment request and/or make the vehicle-borne payment between the vehicle and the transaction platform according to the risk level.”

Substantially similar limitations are present in all of the independent claims.
Resner (US PG Pub. 2011/0112717) (“Resner”) discloses his invention as to a method and apparatus for automatic internet logging and social comparison of vehicular driving behavior.  In an exemplary implementation, data regarding the position and operation of a vehicle is gathered by a GPS unit and an On Board Diagnostic (“OBD”) port, respectively. (See Resner Abstract)   According to principles of this invention, selective sharing of data may be implemented so as to allow a community of users to automatically log and share data related to the operation and routes driven by their vehicles. (See Resner paragraph 4)
	The invention may be implemented as a vehicle performance monitoring system comprising one or more OBD hardware electronic accessories and one or more host services computers connected to 
	For example, an OBD hardware accessory may be implemented in a stand-alone module that includes an OBD connector, flash memory, microcontroller, and WiFi radio. (See Resner paragraph 31)  The microcontroller reads and stores OBD data on the flash card and when the OBD hardware accessory is in the presence of a WiFi access point, this cached data is uploaded to a centralized database.  (See Resner paragraph 31) The cached data is then erased or market as purgable so new data can be written. (See Resner paragraph 31)
	Other instantiations include an OBD connector that is attached to a cellphone or Personal Navigation Device and uses the microcontroller and non-volatile memory and connectivity on that device to cache and transfer content to an internet connected database.  (See Resner paragraph 32)
In an exemplary implementation of this invention, one or more host service computers connected to the Internet may be employed to provide a website. (See Resner paragraph 33)  This website may include any or all of the features of: 1) a database for storing the driving parameters generated in part I section 4, or generated by any device capable of generating this data format, 2) a website, widget, application or other form of electronic rendering and interaction allowing users and authorized agents to log in, view, annotate, manage and share their driving data as well as compare themselves and their vehicle to other drivers and vehicles, and 3) processing units for analyzing this data and outputting updates about trips, vehicles and drivers to various destinations based upon user configurable rules. (See Resner paragraph 33)
Fig 8 shows an example of a web page to register and edit a vehicle profile, in an illustrative implementation. (See Resner paragraph 121)  The account holder enters his or her first and last name, email and selects a unique username and password and the accounts include one or more vehicles and 
Resner also discloses in Figs. 12a-b an illustration of an individual trip report that contains the date and time a trip started, the length of time the trip lasted, start location (can come from GPS), route of the trip, weather at start and end location, etc. (See Resner paragraph 153)
Resner discloses that a user can choose an overlay relative to a comparison group where a user’s traveling speed is compared to a comparison group and green/yellow/red indicators are assigned. (See Resner paragraph 163) When a user is traveling more than 15 MPH faster than the comparison group the color is green; when the user is traveling within 15 miles of the comparison group, the color is yellow, and when the user is traveling less than 15 miles of the comparison group, the color is red.  (See Resner paragraph 163) Resner further discloses that stops at a gas station can be correlated with credit card transactional activity for a precise recording of money spent along with a receipt.  (See Resner paragraphs 193-194)
	Elder (EP 3035268) (“Elder”) discloses his invention as to a proposed method for facilitating automatic payment in a payment system where the method comprises the steps of specifying at least one secure geographic location, where payments within a payment system are to be authorized, providing an identifier of a vehicle to a payment system, detecting a connection between a specific portable device and the vehicle, detecting a current geographical location of the portable device and/or vehicle, comparing the current geographic location with the secure geographic location and authorizing granting of payment requests received by the payment system and relating to the identifier of the vehicle if the vehicle is within or associated with the secure geographic location and if the connection between the portable device and vehicle continues to exist. (See Elder Abstract, paragraphs 15 and 26)
 In an embodiment, the vehicle identifier may be a license plate of a vehicle (See Elder paragraph 6)   Further, the step of detecting a connection between the specific portable device and the vehicle and/or a verification if the connection still exists is based on whether the identifier of the connection responds to the stored communication identifier.  (See Elder paragraphs 11 and 13)
In an embodiment, the step of authorizing the granting of payment requests further comprises at the portable device and/or the vehicle, generating a payment authorization message if the current geographic location is within the secure geographic location and if it is verified that the connection between the portable device and the vehicle continues to exist and sending the payment authorization see also paragraph 47)
Elder further discloses deauthorizing the granting of payment requests relating the identifier of the vehicle, by the steps at the portable device and/or vehicle, generating a payment authorization end message when the connection between the specific portable device and vehicle is no longer detected and sending the payment authorization end message from the mobile device and/or the vehicle to the payment system.  (See Elder paragraph 16)  The payment system will also stop granting payment requests after a predetermined period of time from the receipt of a payment authorization message has expired.  (See Elder paragraph 17)  Stopping authorization of payments after a predetermined time eliminates the need to generate a payment authorization end message.  (See Elder paragraph 17)
In an embodiment, the step of specifying at least one secure geographic location is performed by specifying an entity, e.g, a payment receiver, which is associated with a secure geographic location. (See Elder paragraph 22)  
Furthermore, detecting the connection between the specific portable device and the vehicle and verifying if the connection still exists are both based whether the identifier of the connection corresponds to the stored unique communication identifier. (See Elder paragraph 42)  When first detecting the connection, the payment system compares the identifier of the connection with the stored unique communication identifier. (See Elder paragraph 42)  Afterwards, the payment system can periodically check whether the communication still exists by comparing the identifier of the connection again with the stored unique communication identifier and alternatively, the connection can time out after a preset time. (See Elder paragraph 42)
The information about the at least one secure geographic location, which was specified previously is stored in the payment system.  (See Elder paragraph 47)  Further, the information about the detected current geographic location is obtained and information about a connection to the specific portable device and vehicle is obtained and are repeatedly sent from the portable device and/or vehicle to the payment system.  (See Elder paragraph 47)  If, according to the received information about the detected geographic location and received information about the existence of a connection between the specific portable device, the current geographic location is within the secure geographic location and the connection between the portable device and vehicle exists, then the payment system authorizes payment requests. (See Elder paragraph 47)
The payment system will continue to authorize payments until the current geographic location of the portable device is no longer within the secure geographic location or if the connection between 
Neither of the prior art, either individually or in combination fairly teaches or suggests all of the elements noted as similar in all of the independent claims.
Applicant’s arguments as to the pending 101 were found persuasive as to the references to paragraphs 0005 and 0011 of Applicant’s Specification at the time of filing (5/15/19). In view of the amended claims as referenced above, as a whole, in ordered combination, the claims are found to amount to significantly more.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A ALLADIN whose telephone number is (571)270-3533. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMBREEN A ALLADIN/Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693